DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 09/28/20 has been fully considered. WO2018033749 (Polytherics. Ltd.) has not been considered. No copy was received. 

Status of Claims

	Two claim sets were filed 09/28/20. The preliminary amendment of the claims has been fully considered. Claims 1-3, 5, 7-20 and 23-24 are examined on their merits herein.  

Claim Interpretation

Claims 3 and 5 discuss using non-naturally encoded amino acids in the heavy chain of the anti-PSMA antibody. The  claim language suggest that it could be possible to broadly interpret this limitation to be any amino acid in the heavy chain. Further clarification from the specification ([00104]-[00133]) teaches that most of non-naturally encoded amino acids are used to link the drug payload to the antibody. Axup et al. (Axup et al. Synthesis of site-specific antibody-drug conjugates using unnatural amino acids. Proceedings of the National Academy of Sciences (40)109:16101-106 (2012)) teaches that traditional conjugation of a drug to an antibody is non-selectively done by conjugation to a cysteine or lysine residue. (Axup abstract). Axup teaches that using unnatural amino acids with orthogonal chemical reactivity allowed for precise control of conjugation site and stoichiometry. Axup teaches the ability to conjugate the drug component of an ADC selectively to a desired surface-exposed residue allows for structure-activity relationships to be evaluated in a manner similar to small molecule medicinal chemistry. (“Conclusion” 2nd parag.). Axup teaches traditional protein conjugation chemistries via lysine or cysteine residues can generate mixtures of up to 106 species with different conjugation sites and stoichiometries, making optimization difficult. (“Conclusion” 2nd parag.).  Axup teaches conjugation to pAcPhe is chemically defined, efficient, and scalable, and the oxime linkage is highly stable, which should also reduce toxicity because of release of the free toxin in vivo. (“Conclusion” 2nd parag.). Thus, one having ordinary skill in the art would recognize that the goal ADC conjugation would be done in a method that has consistent structure-activity relationship. One having skill in the art would not assume that just an amino acid in the heavy chain would be modified with use of non-naturally encoded amino acids but those at select locations to create appropriate linkages to retain antibody function and allow for optimized attributes like extended half-life or reduced toxicity. 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
The amendments should appropriate markings. MPEP 714 teaches:
Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
See MPEP 714(II)(C)
Appropriate correction is required.

Claim Rejections - 35 USC § 112

35 U.S.C. 112(b) rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 relate to the composition and the method of using an antibody drug conjugate having at least one drug-linker selected from Tables 1-3. This reference to the disclosed tables 1-3 of the specification makes the claims “incomplete.” The Office teaches away from using incorporation by reference to a specific figure or table. See MPEP 2173.05(s). 
Claims 8-15 and 17-20 depend on claims 7 and 16 and thus, inherit the claim “incompleteness.”
35 U.S.C. 112(d) rejections 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim  2 depends on claim 1 wherein the heavy chain of the antibody can be SEQ ID NOs: 8, 10, 12, or 14 and the light chain of the antibody can be SEQ ID NOs: 9, 11, 13, or 15. Claim 2 does not use any of these limitations and redefines the anti-PSMA antibody of claim 1 to be the heavy chain SEQ ID NO: 1 and the light chain SEQ ID NOs: 2, 3, 4, or 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US9388222 herein referred to as US’222.
Claims 23 and 24 are independent claims directed to the sequences of the application encoded as nucleotides instead of amino acids. No other claim requirement or limitation is there to steer this composition claim. Thus, only one species would need to be found in the prior art to be rejected. 
Instant application SEQ ID NO: 6 is defined by the sequence listing to be a chimeric heavy chain variable region. This sequence has been found to be a heavy chain of a modified anti-PSMA antibody in US9388222 as SEQ ID NO: 109.

    PNG
    media_image1.png
    586
    1097
    media_image1.png
    Greyscale

US’222 teaches that this sequence (SEQ ID NO:109 in US’222) can belong to a heavy chain variable region of an antigen binding domain to PSMA. (See col. 24 lines 33-47). This heavy chain variable region is taught by US’222 to be a targeting moiety in an isolated chimeric molecule. (See col. 17 lines 36-60).  US’222 teaches that in an embodiment of the invention the chimeric molecule can be recombinantly expressed by inserting a nucleotide sequence encoding a targeting moiety and a nucleotide sequence encoding a PE (Pseudomonas exotoxin, the other part of the chimeric molecule) into a vector. (See col. 41 lines 1-23). 
While US’222 teaches the amino acid sequence of instant application’s SEQ ID NO: 6, the embodiment of the invention that the chimeric molecule can be recombinantly expressed by inserting a nucleotide sequence encoding a targeting moiety containing SEQ ID NO;109 into a vector is not necessitated. 
Given the prior art, it would be obvious to have instant applications SEQ ID NO: 6 in a composition of nucleic acids such as a vector. US’ 222 teaches that this can be done for recombinant expression of the targeting moiety. One would be motivated to do so for the recombinant expression of an amino acid sequence. 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0152190 Al herein referred to as US’190 in view of US9388222 herein referred to as US’222.
Claims 23 and 24 are independent claims directed to the sequences of the application encoded as nucleotides instead of amino acids. No other claim requirement or limitation is there to steer this composition claim. Thus, only one species would need to be found in the prior art to be rejected. 
	Instant application SEQ ID NO: 16 is described in US 2015/0152190A1 as SEQ ID NO: 2.  

    PNG
    media_image2.png
    484
    1099
    media_image2.png
    Greyscale

US’190’s SEQ ID NO:2 is considered to be the heavy chain of a αPSMA antibody. (See [0830]). US’190 teaches that is possible to express recombinant antibodies by constructing vectors (See [0159] and example 24). 
	While US’190 teaches the instant claimed sequence, US’190 does not teach using/constructing vectors using SEQ ID NO:2. However, US’190 teaches that antibodies can be expressed recombinantly by using constructing vectors. US’190 hints that in order for one having ordinary skill in the art the entire DNA structure of a particular antibody may be used to recreate an intact recombinant antibody having binding properties similar to that of the original antibody. One having ordinary skill in the art can logically imply that US’190 teaches that the DNA structure of antibody can be used to recreate an intact recombinant antibody having binding properties similar to that of the original antibody. US’190 teaches that “Alternatively, the entire variable region can be synthesized to create an entirely synthetic variable region clone (in context of cDNA). (See [0159]). 
	Given the prior art it would be obvious to have a composition of instant application’s SEQ ID NO:16 as a nucleotide sequence ore even as a vector. One would be motivated to do so because US’190 teaches that recombinant antibodies can be expressed using constructing vectors. US’190 further teaches that this process can use DNA sequences derived from the antibody. 
 

Allowable Subject Matter
Claims 1, 3, and 5 are allowed. These claims are directed to sequences used as anti-PSMA heavy and light chains. A sequence search of the subject matter determined that these sequences were not known in the prior art.  

Conclusion
Claims 1, 3, and 5 are allowed. Claims 2, 7-20, and 23-24 are rejected. The subject matter of independent claim 1 as discussed above is novel. Thus, there is allowable subject matter in the rejected claims once the rejections are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647